Citation Nr: 1644824	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  11-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected disabilities of degenerative disc disease of the lumbar spine with intervertebral disc syndrome and laminectomy scar, status post bilateral ankle fractures, and/or bilateral pes planus.

3.  Entitlement to an effective date earlier than November 17, 2007, for the award of service connection for degenerative disc disease of the lumbar spine with intervertebral disc syndrome and laminectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

With regard to the earlier effective date issue on appeal, the Board notes that this issue was not specifically listed in the RO's VA Form 8 (Certification of Appeal); rather, the VA Form 8 only identifies the appellate issue of entitlement to service connection for depression.  However, following the July 2011 statement of the case awarding an effective date of July 17, 2007, but no earlier, for the award of service connection for the Veteran's degenerative disc disease of the lumbar spine, the Veteran's September 2011 substantive appeal made mention of his back disability.  See September 2013 VA Form 9 (stating that "the Veteran was diagnosed with the back condition . . . after he was separated from Active Duty.").  The Board concludes that the September 2011 substantive appeal is therefore adequate to perfect an appeal of the earlier effective date issue, as well.  

The Board recognizes that there was additional evidence added to the record in both Virtual VA and the Veterans Benefits Management System (VBMS) since the issuance of the July 2011 statement of the case that last addressed the effective date issue.  [In contrast, the Board notes that the depression issue was readjudicated in a recent March 2016 supplemental statement of the case].  However, the Board has thoroughly reviewed the submitted records and finds that they are simply not pertinent to the effective date issue, which, as will be explained below, hinges on the finality of November 1982 and March 2002 rating decisions and whether a claim to reopen was received prior to November 17, 2007.  Accordingly, there is no need to remand the effective date issue for initial Agency of Original Jurisdiction (AOJ) consideration under 38 C.F.R. § 20.1304.

To the extent that the Veteran submitted an April 2016 opinion for depression after the most recent March 2016 supplemental statement of the case and after the case was certified to the Board, the Board acknowledges that this submission was not accompanied with an express waiver of initial consideration from the AOJ.  However, because the Board will be granting the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, in part due to the submission of the April 2016 opinion, there is no prejudice to the appellant in reviewing the newly submitted evidence in the first instance and proceeding with appellate review at this time.  38 C.F.R. § 20.1304(c) (2015) ("Any pertinent evidence submitted by the appellant or representative . . . must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.") (emphasis added).

In June 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge about the appellate issues pertaining to the his claim for service connection for an acquired psychiatric disorder, as well as his claim for an earlier effective date for the award of service connection for his lumbar spine disability.  A transcript of the hearing has been associated with the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS).  





FINDINGS OF FACT

1.  In an unappealed November 1982 rating decision, which became final, the Veteran's claims for service connection for a nervous condition and a back condition were denied.

2.  Following the Veteran's claims to reopen, the RO issued an unappealed March 2002 rating decision, which also became final, finding that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for a nervous condition and a back condition.

3.  Evidence submitted since the last final March 2002 rating decision is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, this evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, previously adjudicated as a nervous condition.

4.  The Veteran's current acquired psychiatric disorder, diagnosed variously as a depressive disorder and adjustment disorder with mixed anxiety and depressed mood, was caused by his service-connected disabilities.

5.  Following the last final March 2002 rating decision, the Veteran's application to reopen his claim for entitlement to service connection for a back disability was received on November 17, 2007; there are no written communications that may be construed as a formal or informal claim to reopen the issue during the time period between the issuance of the final March 2002 rating decision and receipt of the November 17, 2007 claim.


CONCLUSIONS OF LAW

1.  The November 1982 rating decision denying entitlement to service connection for a nervous condition and entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  A March 2002 rating decision finding that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a nervous condition and a back condition is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.156, 20.1103 (2015).

3.  Following the last final March 2002 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, previously adjudicated as a nervous condition.  
38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed variously as a depressive disorder and adjustment disorder with mixed anxiety and depressed mood, have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

5.  The criteria for an effective date earlier than November 17, 2007, for the grant of service connection for degenerative disc disease of the lumbar spine with intervertebral disc syndrome and laminectomy scar have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p) and (r), 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right knee disorder and, correspondingly, the merits of the reopened claim for an acquired psychiatric disorder.  Given the favorable nature of the Board's decision herein, which reopens and grants the underlying service connection claim, any error in notice or assistance is harmless.

With regard to the Veteran's earlier effective date claim, it is recognized that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. 3.159(b)(1). In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the Veteran received adequate notice in a July 2009 letter.  Furthermore, the Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the effective date claim that has been sufficiently identified has been obtained to the extent possible.  In this regard, the record contains communications from the Veteran, as well as service treatment records, service personnel records, VA treatment and examination reports, private treatment records, and records from the Social Security Administration.  There is no indication that there is any missing evidence that would be relevant to the effective date issue.  Nor is there any reasonable possibility that another VA examination or medical opinion or a remand for additional records would aid in substantiating the Veteran's claim for an earlier effective date, which, as will be explained below, hinges upon the date of receipt of his claim to reopen.

Additionally, the Veteran also testified at a hearing before the undersigned in June 2016.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the procedural history of the Veteran's service connection claim, and he described in detail why he believed he was entitled to an earlier effective date.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

In light of the above, the Board finds that VA has satisfied its duty to inform and assist the Veteran in this case, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board adjudication of his earlier effective date claim at this time.

II.  New and Material Evidence to Reopen Claim for a Psychiatric Disorder

In this case, the Veteran's claim for service connection for a psychiatric disorder was first disallowed in a November 1982 rating decision.  That rating decision denied entitlement to service connection for a nervous condition on the basis that the "[s]ervice medical records do not show any treatment in service for a nervous condition" and that although the VA examiner remarked he was "having trouble sleeping and psychiatric problems, [] he didn't report for his psychiatric consultation."   November 1982 rating decision.  The Veteran did not appeal the November 1982 decision within one year, nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b).  Accordingly, the November 1982 rating decision became final.

Years later, the Veteran attempted to reopen his claim for service connection for a psychiatric disorder.  However, in a March 2002 rating decision, the RO determined that, although recent evidence submitted by the Veteran "is new, it does not bear directly and substantially upon the issue of whether or not an acquired psychiatric disorder was incurred in or aggravated by the [V]eteran's period of active military service."  The Veteran did not appeal the March 2002 decision within one year; although a July 2003 letter from the Veteran's new representative stated the following:

On March 18, 2002, this [V]eteran received a letter from the Department of Veterans Affairs (DVA) advising him that his claims for service connection for back and nervous conditions were denied.  This letter stated that he had one year to appeal the decision.  The
[V]eteran contends that he contacted the DVA in response to the March 18th letter, however, we do not have any evidence showing that he responded.

The Board has carefully reviewed the submissions following the March 2002 rating decision, but finds none received within the one-year time period that could be interpreted, even liberally, as a notice of disagreement.  Nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b).  Accordingly, the March 2002 rating decision also became final, and the question before the Board at this juncture is whether new and material evidence has been submitted since the March 2002 rating decision to reopen the claim.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim was last denied in March 2002.  Most significantly, VA treatment records and a Disability Benefits Questionnaire (DBQ) were obtained that suggest a relationship between his service-connected disabilities and current psychiatric disorder, diagnosed variously as a depressive disorder or adjustment disorder with mixed anxiety and depressed mood.  See, e.g., September 2014 VA treatment report (diagnosing "[d]epression secondary to back pain" and an impression that "[p]atient [is] currently having depressive s[ymptoms] secondary to back pain"); April 2016 DBQ (remarking that evidence shows "[d]epression related to back pain").  As the credibility of this evidence must be presumed for new-and-material purposes, the Board finds that it bears directly on the missing element of nexus, the reason why the claim was last denied.

When the Board considers this evidence, combined with VA's duty to assist and considering the other evidence of record, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claim for entitlement to service connection for an acquired psychiatric disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Merits of Claim for Service Connection for an Acquired Psychiatric Disorder

The Veteran alleges that his depression was caused by his service-connected back disability.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). Because the Veteran's claim to reopen service connection for an acquired psychiatric disorder was filed in 2009, the amended regulation applies.

As an initial matter, the evidence establishes that the Veteran has been diagnosed with a current psychiatric disability during the appeal period, which has been variously diagnosed generally as either a depressive disorder or an adjustment disorder.  See, e.g., April 2016 VA opinion (Axis I diagnosis of "depressive disorder"); December 2014 VA treatment report (Axis I diagnosis of "Depression"); February 2014 VA treatment record (Axis I diagnosis of "Major depressive disorder"); June 2012 VA treatment record ("Adjustment Disorder with Mixed Anxiety and Depressed Mood"); April 2012 ("adjustment disorder").  Further, the Veteran is service-connected for degenerative disc disease of the lumbar spine with intervertebral disc syndrome and laminectomy scar (see November 2009 and May 2015 rating decisions), status post bilateral ankle fractures (see December 2014 rating decision), and bilateral pes planus (also see December 2014 rating decision). 

In ascertaining whether there is a link between the diagnosed psychiatric disorder and any of his service-connected disabilities, the Board notes that the Veteran submitted an April 2016 DBQ with positive nexus opinion from a VA health professional.  See also Board Hearing Transcript at p. 6 (indicating that the DBQ was submitted by a VA doctor).  Significantly, the examiner noted that the Veteran had a DSM diagnosis of "depressive disorder due to chronic back pain" and also explained that the evidence review showed "depression related to back pain since 1998."   While the April 2016 VA opinion did not have much explanation by way of supporting rationale, the Board notes that the positive nexus opinion consistent with other evidence of record that outlines an etiological relationship between the Veteran's chronic pain primarily from his back, as well as other service-connected disabilities, and his psychiatric disorder.  In fact, since June 2011, the Veteran's chronic back pain has been well documented in the treatment records, and there are myriad treatment notes explaining a causational relationship between the Veteran's service-connected disabilities and his psychiatric complaints.  For example, a December 2013 VA treatment report succinctly noted that the Veteran experienced "daily chronic pain in both ankles and also his lower back.  He is chronically depressed about his pain."  In February 2014, a VA treatment report provided an Axis I diagnosis of major depressive disorder, recurrent, and stated that "this Veteran is severely depressed because of the increasing disability in his feet and lower back."  

Additionally, Social Security Administration records associated with the claims file include a February 2001 private psychological evaluation by Dr. H., who provided a diagnosis of "Adjustment Disorder With Depressed Mood, Chronic" and explained:

he indeed does get depressed at times and this involves anxiety worrying about his financial situation and future his concern about his back and his ability to interact with others at a physical level his ability to engage in activities with his son, and his need to obtain further education and training so that he would be marketable.  He does feel that his depression would pose mild limitations on being able to deal with stress.  He feels that his main problem area, though that interferes with his employability is distinctly the restrictions placed on him by his back problems.

The evidence, taken in its entirety, sufficiently establishes a causational link between the effects of the Veteran's back disability, and more recently the chronic pain from his back in conjunction with pain from other service-connected disabilities of his ankles and feet, and his psychiatric disorder.  Not only is the Veteran's most recent August 2016 positive nexus opinion consistent with other competent and probative evidence of record, but it is also essentially uncontroverted.  Simply put, there is nothing in the record to suggest that his current psychiatric disorder is related to a nonservice-connected disability or is due to an unrelated cause.  As such, the Board resolves any doubt in the Veteran's favor and finds that there is no adequate basis to reject the positive nexus evidence, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Given the uncontroverted favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence is at least in equipoise to support the establishment of service connection for an acquired psychiatric disorder on a secondary basis.

III.  Earlier Effective Date Claim

The Veteran also seeks an earlier effective date for the award of service connection for degenerative disc disease of the lumbar spine with intervertebral disc syndrome and laminectomy scar.  In this case, in September 2009, the Veteran was awarded service connection for degenerative disc disease of the lumbar spine, and the RO initially assigned an effective date of July 23, 2008.  Because the Veteran filed a timely notice of disagreement with the September 2009 rating decision that established the effective date for the grant of service connection for his back disability and perfected his appeal, the Board properly has jurisdiction over the effective date issue.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).  The Board notes that, during the course of the appeal, the RO determined that a partial grant was warranted, and they assigned a new effective date of November 17, 2007, so the question before the Board at this juncture is whether the Veteran is entitled to an effective date earlier than November 17, 2007, for the award of service connection for his back.

The determination of the effective date of an award is generally governed by 
38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise . . . , the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

Turning to the facts of this case, the Board notes that the Veteran's original claim for service connection for a back disorder, like his original claim for a psychiatric disorder discussed above, was first disallowed in a November 1982 rating decision.  He did not appeal the November 1982 decision within one year, nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b), so the November 1982 rating decision became final.

Several years later, the Veteran attempted to reopen his claim for service connection for a back disorder.  However, in a March 2002 rating decision, the RO determined that the "claim for service connection for back injury remains denied because the evidence submitted is not new and material."  Despite the July 2003 letter from the Veteran's representative that indicated that the "[V]eteran contends that he contacted the DVA in response to the March [2002 rating decision]," no communications were received that could be considered a notice of disagreement so as to initial an appeal the March 2002 decision within one year, nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b).  Accordingly, the March 2002 rating decision also became final.

Looking at the communications submitted by the Veteran following the last final denial, the Board notes that the application to reopen his claim for entitlement to service connection for a back disorder was received on November 17, 2007. Significantly, he did not file any formal or informal claim to reopen his back claim prior to the November 17, 2007 submission.  The July 2003 letter from his previous representative, although it mentions the denial of his back claim, is merely an inquiry as to whether a notice of disagreement was submitted and does not communicate an intent to apply for VA benefits as is required for a claim under both the pre-amended and amended versions of 38 C.F.R. § 3.155(a) (amended effective March 24, 2015, pursuant to 79 Fed. Reg. 57695 (Sep. 25, 2014)).  

The Board notes that the Veteran's representative testified that the Veteran's "effective date should have been the date that he got out of the military or somewhere there close to it instead on in 2007, when he reopened the claim," suggesting that entitlement had arisen much earlier than 2007 and that, after his initial claim was denied, "the gentleman that was assisting him [his representative] took sick.  So he never really pursued it and all these actions took place between here and there until he realized that, you know, he needed to go back and put in another claim."  Board Hearing Transcript at p. 8.  The Veteran also testified that he "never had any really good counselor . . . to let me know that ... [i]t's time to appeal this, or do this, and this is how long you have."  He essentially appears to be raising an argument couched in equity, in that it is unfair to deny an earlier effective date claim when he did not have effective representation to assist with an appeal of his claim.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Moreover, in Morris v. Derwinski, the U.S. Court of Appeals of Veterans Claims noted that the U.S. Supreme Court has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991)(citation omitted)(finding that even though the veteran may have been ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), he was necessarily charged with knowledge of the regulation).

The Board also emphasizes that the actual date that entitlement arose is of no issue in the present case, as even assuming that entitlement arose at an earlier time, the law mandates that the effective date shall be the later of the date entitlement arose or the date his claim to reopen was received.  38 C.F.R. § 3.400(r) (2014).  Thus, because the Veteran's earliest claim to reopen following the March 2002 final rating decision was received on November 17, 2007, the effective date of the grant of service connection cannot precede this date as a matter of law.

For these reasons, the Board finds that the Veteran is not entitled to an effective date earlier than November 17, 2007, for the award of service connection for degenerative disc disease of the lumbar spine with intervertebral disc syndrome and laminectomy scar.


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disorder, variously diagnosed as a depressive disorder and an adjustment disorder with anxiety and depressed mood, is granted. 

An effective date earlier than November 17, 2007, for the award of service connection for degenerative disc disease of the lumbar spine with intervertebral disc syndrome and laminectomy scar is denied.



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


